

RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE FMC CORPORATION
INCENTIVE COMPENSATION AND STOCK PLAN


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made by and
between FMC Corporation (the “Company”) and [Participant Name] (the
“Participant”).
WHEREAS, the Company maintains the FMC Corporation Incentive Compensation and
Stock (the “Plan”); and
WHEREAS, Section 13 of the Plan authorizes the grant of Awards payable in, and
valued with reference to, Common Stock; and
WHEREAS, to compensate the Participant for his past and anticipated future
contributions to the Company and to further align the Participant’s personal
financial interests with those of the Company’s stockholders, the Compensation
and Organization Committee of the Company’s Board of Directors approved this
grant of restricted stock units to the Participant on the terms described below,
effective [Grant Date] (the “Grant Date”).
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:
1.Grant of Restricted Stock Units.
(a)    Pursuant to the Plan and as of the Grant Date, the Company hereby awards
to the Participant [Number of Shares Granted] restricted stock units on the
terms and conditions set forth herein (the “Units”). The terms of the Plan, as
it may be amended and continued, are incorporated herein by this reference and
made a part of this Agreement and will control the rights and obligations of the
Company and the Participant under this Agreement. Capitalized terms not
otherwise defined herein will have the same meanings as in the Plan. To the
extent there is a conflict between the Plan and this Agreement, the Plan will
prevail.
(b)    Each Unit, once vested, represents an unfunded, unsecured right of the
Participant to receive one share of Common Stock (each a “Share”) at a specified
time. The Units will become vested, and Shares will be issued in respect of
vested Units, as set forth in this Agreement.
2.    Vesting.
(a)    Subject to the Participant’s continued employment by the Company or any
of its Affiliates through the applicable date or event, 100% of the Units shall
become vested on:
(i)    the third anniversary of the date of grant (the “Specified Date”); or


-1-
Restricted Stock Unit Agreement – Rev. February 2016

--------------------------------------------------------------------------------




(ii)    if sooner, upon:
(A)    the date the Participant has both attained age                 62 and
completed 10 years of service with the Company and             its Affiliates;
(B)    the Participant’s attainment of age 65;
(C)    the Participant’s death;
(D)    the Participant’s Disability;
(E)    the cessation of the Participant’s employment with the Company and its
Affiliates within two years following a Change in Control due to either a
termination by the Company or an Affiliate without Cause or a resignation by the
Participant with Good Reason (as defined in Section 18); or
(F)    the Company’s termination of this arrangement in a manner consistent with
the requirements of Treas. Reg. § 1.409A-3(j)(4)(ix).
(b)    In addition, if prior to the date the Units otherwise vest the
Participant’s employment is terminated by the Company without Cause other than
within two years following a Change in Control, a pro-rata portion of the Units
(based on the number of days the Participant was employed by the Company or any
of its Affiliates from and after the Grant Date and prior to the Specified Date,
relative to the total number of days in the period beginning on the Grant Date
and ending on the Specified Date) shall become vested on the effective date of
such termination of employment.
(c)    Upon a cessation of the Participant’s employment with the Company or any
of its Affiliates, any Unit that has not become vested on or prior to the
effective date of such cessation will then be forfeited immediately and
automatically and the Participant will have no further rights with respect
thereto.
(d)    The application of Sections 2(a)(ii)(E) and 2(b) is in each case
conditioned on (i) the Participant’s execution and delivery to the Company of a
general release of claims against the Company and its Affiliates in a form
prescribed by the Company, and (ii) such release becoming irrevocable within 60
days following the cessation of the Participant’s employment or such shorter
period specified by the Company. For avoidance of doubt, if this release
requirement is not timely satisfied, the Units will be forfeited as of the
effective date of the cessation of the Participant’s employment and the
Participant will have no further rights with respect thereto.
3.    Timing of Issuance.


-2-
Restricted Stock Unit Agreement – Rev. February 2016

--------------------------------------------------------------------------------




(a)    Subject to Section 3(b), Shares will be issued in respect of all vested
Units upon the earliest to occur of:
(i)    the Specified Date;
(ii)    the Participant’s “separation from service” (as that term is defined in
Treas. Reg. § 1.409A-1(h)), provided that such separation is due to (A) a
termination by the Company or an Affiliate without Cause, (B) a resignation by
the Participant with Good Reason within two years following a Change in Control,
or (C) the Participant’s Disability, if such condition does not render the
Participant “disabled” as that term is defined in Treas. Reg. §§
1.409A-3(i)(4)(i) and (iii);
(iii)    the Participant Disability, if such condition renders the Participant
“disabled” as that term is defined in Treas. Reg. §§ 1.409A-3(i)(4)(i) and
(iii);
(iv)    the Participant’s death; or
(v)    the Company’s termination of this arrangement in a manner consistent with
the requirements of Treas. Reg. § 1.409A-3(j)(4)(ix).
(b)    Notwithstanding anything herein to the contrary:
(i)    to the extent permitted by Treas. Reg. § 1.409A-3(j)(4)(vi), the issuance
of Shares in respect of a number of vested Units will be accelerated to the date
that employment taxes become payable with respect to this Award. Such number of
Units will be equal to the reasonably estimated amount of employment taxes then
required to be withheld and remitted, divided by the then current Fair Market
Value;
(ii)    to the extent the requirements of Treas. Reg. § 1.409A-2(b)(7)(ii) are
met, the issuance of Shares hereunder will be delayed to the extent the Company
reasonably anticipates that the issuance will violate Federal securities laws or
other applicable laws;
(iii)    to the extent compliance with the requirements of Treas. Reg. §
1.409A-3(i)(2) is necessary to avoid the application of an additional tax under
Section 409A of the Code, Shares that are otherwise issuable upon the Grantee’s
“separation from service” (as that term is defined in Treas. Reg. § 1.409A-1(h))
will be deferred (without interest) and issued to the Grantee immediately
following that six month period; and
(iv)    if the Units vest as a result of the application of Section 2(a)(ii)(E)
or 2(b) and the period for the required release to become irrevocable under
Section 2(d)(ii) spans two calendar years, Shares will not be issued prior to
the start of that second calendar year.
(c)    Fractional Shares will be rounded up to the next whole Share
4.    Non-Transferability. Neither the Units nor any right with respect thereto
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the


-3-
Restricted Stock Unit Agreement – Rev. February 2016

--------------------------------------------------------------------------------




Participant other than by will or by the laws of descent and distribution, and
any purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance will be void and unenforceable against the Company.
5.    Stockholder Rights.
(a)    The Participant will not have any stockholder rights or privileges,
including voting or dividend rights, with respect to the Shares subject to Units
until such Shares are actually issued and registered in the Participant’s name
in the Company’s books and records.
(b)    The foregoing notwithstanding, if the Company declares and pays a cash
dividend or distribution with respect to its Common Stock while Units are
outstanding hereunder, the Company will make a special cash payment to the
Participant equal to the amount of the dividend or distribution that would have
been payable to the Participant had he or she been the record holder of a number
of Shares equal to the number of Units outstanding hereunder (whether or not
vested) on the record date of such dividend or distribution. Such special cash
payment will be paid at the same time as the related dividend or distribution
and will be subject to withholding for applicable taxes.
6.    No Limitation on Rights of the Company. The granting of Units will not in
any way affect the right or power of the Company to make adjustments,
reclassifications or changes in its capital or business structure or to merge,
consolidate, reincorporate, dissolve, liquidate or sell or transfer all or any
part of its business or assets.
7.    Clawback Policy. To the extent the Participant is a current or former
executive officer of the Company, the Units, any Common Stock or other
securities or property issued in respect of the Units, and the rights of the
Participant hereunder, are subject to any policy (whether currently in existence
or later adopted) established by the Company providing for clawback or recovery
of amounts paid or credited to current or former executive officers of the
Company. The Compensation Committee of the Company’s Board of Directors will
make any determination for clawback or recovery under any such policy in its
sole discretion and in accordance with any applicable law or regulation, and the
Participant agrees to be bound by any such determination.
8.    Employment. Nothing in this Agreement or in the Plan will confer on the
Participant any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company (or
Affiliate employing or retaining the Participant) to terminate the Participant’s
employment at any time for any reason, with or without cause.
9.    Tax Treatment and Withholding.
(a)    The Participant has had the opportunity to review with his or her own tax
advisors the federal, state and local tax consequences of the transactions
contemplated by this Agreement. The Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents.


-4-
Restricted Stock Unit Agreement – Rev. February 2016

--------------------------------------------------------------------------------




(b)    It is a condition to the Company’s obligation to issue Shares hereunder
that the Participant pay to the Company such amount as may be required to
satisfy all tax withholding obligations arising in connection with this Award
(or otherwise make arrangements acceptable to the Company for the satisfaction
of such tax withholding obligations). If the required withholding amount
required is not timely paid or satisfied, the Participant’s right to receive
such Shares will be permanently forfeited. The Company, in its discretion, may
withhold Shares otherwise issuable hereunder in satisfaction of the minimum
amount required to be withheld in connection with this Award (based on the Fair
Market Value of such Shares on the date of such withholding).
10.    Notices.
(a)    Any notice required to be given or delivered to the Company under the
terms of this Agreement will be addressed to it in care of its Secretary, FMC
Corporation, 1735 Market Street, Philadelphia, PA 19103, and any notice to the
Participant (or other person entitled to receive the Units) will be addressed to
such person at the Participant’s address now on file with the Company, or to
such other address as either may designate to the other in writing. Except as
otherwise provided below in Section 9(b), any notice will be deemed to be duly
given when enclosed in a properly sealed envelope addressed as stated above and
deposited, postage paid, in a post office or branch post office regularly
maintained by the United States government.
(b)    The Participant hereby authorizes the Company to deliver electronically
any prospectuses or other documentation related to this Award, the Plan and any
other compensation or benefit plan or arrangement in effect from time to time
(including, without limitation, reports, proxy statements or other documents
that are required to be delivered to participants in such plans or arrangements
pursuant to federal or state laws, rules or regulations). For this purpose,
electronic delivery will include, without limitation, delivery by means of
e-mail or e-mail notification that such documentation is available on the
Company’s Intranet site. Upon written request, the Company will provide to the
Participant a paper copy of any document also delivered to the Participant
electronically. The authorization described in this paragraph may be revoked by
the Participant at any time by written notice to the Company.
11.    Beneficiaries. In the event of the death of the Participant, the issuance
of Shares under Section 3 shall be made in accordance with the Participant’s
written beneficiary designation on file with the Company or its representative
and/or agent (if such a designation has been duly filed with the Company or its
representative and/or agent, in the form prescribed by the Company and in
accordance with the notice provisions of Section 10(a)). In the absence of any
such beneficiary designation, the delivery of Shares under Section 3 will be
made to the person or persons to whom the Participant’s rights shall pass by
will or by the applicable laws of intestacy.
12.    Administration. By entering into this Agreement, the Participant agrees
and acknowledges that (a) the Company has provided or made available to the
Participant a copy of the Plan, (b) he or she has read the Plan, (c) all Units
are subject to the Plan, (d) in the event of a


-5-
Restricted Stock Unit Agreement – Rev. February 2016

--------------------------------------------------------------------------------




conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern, and
(e) pursuant to the Plan, the Committee is authorized to interpret the Plan and
to adopt rules and regulations not inconsistent with the Plan as it deems
appropriate. The Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee with respect to
questions arising under the Plan or this Agreement.
13.    Entire Agreement. This Agreement, together with the Plan, represents the
entire agreement between the parties with respect to the subject matter hereof
and supersedes any prior agreement, written or otherwise, relating to the
subject matter hereof. This Agreement may only be amended by a writing signed by
each of the parties hereto.
14.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without regard
to the principles of conflicts-of-laws.
15.    Privacy. By signing this Agreement, the Participant hereby acknowledges
and agrees to the Company’s transfer of certain personal data of such
Participant to the Company for purposes of implementing, performing or
administering the Plan or any related benefit. Participant expressly gives his
consent to the Company to process such personal data.
16.    Claims Procedure.
(a)    To the extent the issuance of Shares hereunder is deferred until
termination of employment, this Agreement is intended to constitute part of a
“top-hat” plan described in Section 201(2) of ERISA. Therefore, to initiate a
claim with respect to the settlement of Units, the Participant (or the person to
whom ownership rights may have passed by will or the laws of descent and
distribution) (the “Claimant”) must file a written request with the Company.
Upon receipt of such claim, the Company will advise the Claimant within ninety
(90) days of receipt of the claim whether the claim is denied. If special
circumstances require more than ninety (90) days for processing, the Claimant
will be notified in writing within ninety (90) days of filing the claims than
the Company requires up to an additional ninety (90) days to reply. The notice
will explain what special circumstances make an extension necessary and indicate
the date a final decision is expected to be made.
(b)    If the claim is denied in whole or in part, the Claimant will be provided
a written opinion, in language calculated to be understood by the Claimant,
setting forth (i) the specific reason(s) for the denial of the claim, or any
part of it, (ii) specific reference(s) to pertinent provisions of the Plan or
this Agreement upon which such denial was based, (iii) a description of any
additional material or information necessary for the Claimant to perfect the
claim, and an explanation of why such material or information is necessary, (iv)
an explanation of the claim appeal procedure set forth in Section 15(c), below;
and (v) a statement of the Claimant’s right to bring a civil action under
section 502(a) of ERISA following an adverse determination upon appeal.


-6-
Restricted Stock Unit Agreement – Rev. February 2016

--------------------------------------------------------------------------------




(c)    Within sixty (60) days after receiving a notice from the Company that a
claim has been denied, in whole or in part, a Claimant (or the Claimant’s duly
authorized representative) may file with the Company a written request for a
review of the denial of the claim. The Claimant or his duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comments in writing for consideration by the Company. If the Claimant
does not request a review of the initial determination within such sixty (60)
days period, the Claimant will be barred and estopped from challenging the
determination.
(d)    Within sixty (60) days after the Company’s receipt of a request for
review, it will review the initial determination. After considering all
materials presented by the Claimant, without regard to whether such materials
were submitted or considered in the initial review, the Company will render a
written opinion. The manner and content of the final decision will include the
same information described above in Section 15(b) with respect to the initial
determination. If special circumstances require that the sixty (60) day time
period be extended, the Company will so notify the Claimant and will render the
decision as soon as possible, but no later than one hundred twenty (120) days
after receipt of the request for review. The notice will explain what special
circumstances make an extension necessary and indicate the date a final decision
is expected to be made. Any decision on appeal will be final, conclusive and
binding upon all parties.
17.    Section Headings. The headings of sections and paragraphs of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
18.    Counterparts; Facsimile. This Agreement may be executed in multiple
counterparts (including by facsimile signature), each of which will be deemed to
be an original, but all of which together will constitute but one and the same
instrument.
19.    Good Reason. For purposes of this Agreement, “Good Reason” will have the
meaning defined in the Participant’s Individual Agreement, if any. If no
Individual Agreement exists, “Good Reason” will mean the occurrence of any one
or more of the following:
(a)    The assignment to the Participant of duties materially inconsistent with
his or her authorities, duties, responsibilities or position, or a material
adverse change in the Participant’s authorities, duties, responsibilities,
position or reporting requirements;
(b)    The Company’s relocation of the Participant’s principal worksite by more
than (50) miles, excepting travel substantially consistent with the
Participant’s business obligations; or
(c)    A material reduction in the Participant’s base salary.
provided that any such event will constitute Good Reason only if the Participant
notifies the Company in writing of such event within 90 days following the
initial occurrence thereof, the


-7-
Restricted Stock Unit Agreement – Rev. February 2016

--------------------------------------------------------------------------------




Company fails to cure such event within 30 days after receipt from the
Participant of written notice thereof, and the Participant resigns his or her
employment within 180 days following the initial occurrence of such event.


[Signature Page Follows.]


-8-
Restricted Stock Unit Agreement – Rev. February 2016

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company’s duly authorized representative and the
Participant have each executed this Agreement on the respective date below
indicated.
FMC CORPORATION
 


By:

--------------------------------------------------------------------------------

/S/    Pierre R. Brondeau


 
Title:
Chairman, President and
Chief Executive Officer
 
Date:
[Grant Date]
 


PARTICIPANT
 
 
 
 
Signature:
[Signed Electronically]
 
Date:
[Acceptance Date]
 





-9-
Restricted Stock Unit Agreement – Rev. February 2016